Petitioner commenced this hybrid proceeding on April 4, 2008, to confirm a May 24, 2005 arbitration award and to annul respondents’ determination refusing to pay the grievants at the SHR rates fixed by the city comptroller. The limitations period for actions upon arbitration awards is one year (CPLR 215 [5]). Thus, the proceeding is untimely to the extent it is brought under article 75. We reject petitioner’s argument that respondents are barred by the doctrine of equitable estoppel from asserting the defense of the statute of limitations. Concur — Tom, J.E, Andrias, Catterson, Richter and Abdus-Salaam, JJ.